The prosecutor was a volunteer fireman. The Department of Labor dismissed his claim as he failed to show he was injured as a result of an accident arising out of and in the course of his employment. Upon appeal to the Monmouth County Court of Common Pleas, there was a like determination. This court does not lightly disturb the finding of fact by two concurring tribunals.
It appears that on the evening of May 18th, 1945, prosecutor had been at the headquarters of the Washington Engine Hose Company, of which he was a member, the subject under discussion being the giving of a dance, the sale of tickets and the disposition of the funds to be realized. A dispute arose among those present.
Prosecutor descended the stairway leading from the meeting room, passed through two or three doorways and was found sometime later in an unconscious condition upon the street. He was thence taken to the River View Hospital where he regained consciousness. Some years prior thereto, he had suffered a serious injury while working for a railroad company. He had recovered for that injury $20,000 by settlement. *Page 222 
We can find no evidence of injuries received by reason of an accident arising out of and in the course of the employment. The prosecutor had the burden of showing this. A careful examination of the record shows no proof of such an occurrence.
The writ will be dismissed, with costs.